JONES, J.
The action below was one for damages by defendant in error against plaintiff in error. The petition contained two causes of action, namely — slander and false imprisonment.
The evidence disclosed that several articles had been stolen from the Parker residence. Shortly thereafter a detective of the city police department called upon Mrs. Parker and it was to him that she first divulged her suspicion that Miss Roddy was the guilty party.
Later interviews with police officers followed in the presence *91of Miss Roddy and at the trial of the ease below the detectives and Miss Roddy were permitted to testify as to accusations made by Mrs. Parker on those occasions. We think these communications were privileged and that it was error to admit them. Liles v. Gaster, 42 Ohio St. 631, 635, 636; Cooley, Torts 211; 1 Cooley, Torts (3 ed.) 434, 436; Garn v. Lockard, 108 Mich. 196 [65 N. E. Rep. 764].
Reversed.
Smith and Swing, JJ., concur.